                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

NICOLAS ALFONSO PADRON,                          )
          Plaintiff,                             )
vs.                                              )   No. 3:19-CV-609-M
                                                 )
DAN COGDELL,                                     )
         Defendant.                              )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, this case will be REMANDED to the 14th Judicial

District Court of Dallas County, Texas.

       SIGNED this 24th day of April, 2019.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
